Citation Nr: 0517518	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post 
arthroscopic surgery of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for right 
shoulder bursitis with mild impingement, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for right foot 
disability.

4.  Entitlement to service connection for sinus disability.

5.  Entitlement to service connection for an anxiety and 
sleep disorder.

6.  Entitlement to service connection for dental disability.

7.  Entitlement to service connection for arthritis of 
multiple joints.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for myasthenia gravis.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1972 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Although the issue of entitlement to service connection for a 
fungal infection of the feet and thighs was initially 
developed for appellate review, service connection for the 
disorder was granted in June 2004.  See generally Grantham v. 
Brown, 114 F.3d 1156 (1997).

In addition, while the veteran also perfected an appeal with 
respect to the issue of entitlement to an increased rating 
for right eye disability, he withdrew his appeal as to that 
issue in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his VA Form 9 submitted in June 2003, the veteran 
indicated that he did not desire a Board hearing.  In May 
2005, and within 90 days of certification of the case to the 
Board, the veteran submitted another VA Form 9 on which he 
indicated that he desired a hearing before a traveling 
Veterans Law Judge.

In light of his May 2005 request, the Board will remand the 
case to afford him the requested Travel Board hearing.  38 
C.F.R. §§ 20.704(a), 20.1304(a) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2004).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


